

114 SRES 484 ATS: Authorizing the taking of a photograph in the Senate Chamber.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 484IN THE SENATE OF THE UNITED STATESJune 6, 2016Mr. McConnell (for himself and Mr. Reid) submitted the following resolution; which was considered and agreed toRESOLUTIONAuthorizing the taking of a photograph in the Senate Chamber.
	
 That paragraph 1 of rule IV of the Rules for the Regulation of the Senate Wing of the United States Capitol and Senate Office Buildings (prohibiting the taking of pictures in the Senate Chamber) be temporarily suspended for the sole and specific purpose of permitting the Senate Photographic Studio to photograph the Senate in actual session on Tuesday, June 14, 2016, at the hour of 2:15 p.m.
 2.The Sergeant at Arms of the Senate is authorized and directed to make the necessary arrangements therefore, which arrangements shall provide for a minimum of disruption to Senate proceedings.